Jordan, Judge.
W. N. Vaughn filed a claim against Stone Mountain Grit Company, Inc., and Goal Operators Casualty Company for workmen’s compensation on the ground of disablement resulting from silicosis arising out of and during the course of his employment. The deputy director entered *130an award denying compensation, as did the full board on appeal. The Superior Court of Dekalb County affirmed the full board’s award, and the claimant excepted to that judgment. Held:
Decided May 18, 1962
Rehearing denied June 13, 1962.
Herschel H. Hutchins, for plaintiff in error.
Woodruff, Latimer, Saveli, Lane •& Williams, John M. Williams, contra.
The record in this case discloses that the claimant’s employment with the defendant employer was terminated on July 29, 1955, but that his claim for workmen’s compensation was not filed until April 18, 1960. Since an employee has one year after disablement occurs in a silicosis case to file his claim, and since to be compensable disablement due to silicosis must result within three years after the last injurious exposure to the hazard of such disease during employment (Code § 114-801), it necessarily follows that under no circumstances may a claim for workmen’s compensation in a silicosis case be filed more than four years after the termination of employment. Patterson v. Employer’s Mutual Liability Ins. Co., 99 Ga. App. 325 (108 SE2d 146). The claim in the instant case, having been filed more than four years after the claimant’s employment with the defendant employer had been terminated, was too late and the claim was properly denied for that reason. The superior court did not err therefore in affirming the award of the State Board of Workmen’s Compensation, denying compensation.

Judgment affirmed.


Nichols, P. J., and Frankum, J., concur.